Skadden, Arps, Slate, Meagher & Flom llp SUITE 1750, P.O. BOX 258 TORONTO, ONTARIO M5K IJ5 TEL: (416) 777-4700 FAX: (416) 777-4747 www.skadden.com May 25, 2012 Via EDGAR Ms. Alexandra Ledbetter Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Withdrawal of Amendment to the Registration Statement on Form F-3 of Sonde Resources Corp. (File No. 333-166209) Dear Ms. Ledbetter: We are writing on behalf of Sonde Resources Corp., a corporation organized under the laws of Alberta (the "Company"), to respectfully request that the amendment filed with the Securities and Exchange Commission (the "Commission") on January 12, 2012 (the "Amendment") to its Registration Statement on Form F-3, originally filed with the Commission on April 21, 2010, File No. 333-166209, together with all exhibits thereto (collectively, the "Registration Statement"), be withdrawn. The Company requests that the Amendment be withdrawn because the EDGAR header tag "F-3/A" was inadvertently used when the Amendment, which is intended to be a post-effective amendment to the Registration Statement, was filed with the Commission.As you have requested, the Amendment, identical in all other respects, is being re-filed with the Commission using the EDGAR header tag "POS AM." Please telephone the undersigned at (416) 777-4700 if you have any questions or need any additional information. Division of Corporation Finance U.S. Securities and Exchange Commission May 25, 2012 Page 2 Very truly yours, /s/ Michael Acedo Michael Acedo Enclosures cc: Kurt A. Nelson (Sonde Resources Corp.) Christopher W. Morgan, Esq. (Skadden, Arps, Slate, Meagher & Flom LLP)
